Citation Nr: 1812382	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

4.  Entitlement to service connection for incontinence, to include as secondary to prostate cancer.

5.  Entitlement to service connection for depression, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1959 to December 1974.

A motion to advance this appeal on the Board's docket was raised at the hearing before the Board in December 2017.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, jurisdiction changed in this case to the RO in Phoenix, Arizona.

A video conference was held before the Board in December 2017.  The transcript is of record.  The Veteran, at that time, requested that the record remain open for 30 days.  That being accomplished, the Board is addressing the Veteran's claim.

During the hearing before the Board, the Veteran was given 30 days in which to submit additional evidence.  The Veteran submitted additional evidence in December 2017.  At the hearing, the Veteran indicated that he wished to waive review of new evidence by the agency of original jurisdiction (AOJ). 3 8 C.F.R.
§§ 19.37, 20.1304 (2017).  The Board has thereby considered the said evidence in its decision.

As to characterization of the issues on appeal, the Veteran was diagnosed with prostatitis in 1969, and service connected for such in 1974.  Notably, as to be further explained below, medical evidence suggests that the Veteran's prostate cancer may be related to his service-connected prostatitis.  The Veteran also submitted evidence in January 2018 indicating that his erectile dysfunction and incontinence were the result of his treatments for prostate cancer.  At the hearing, he testified that his depression was related to his prostate cancer treatment.  Given the aforementioned, the issues of entitlement to service connection for prostate cancer, entitlement to service connection for erectile dysfunction, entitlement to service connection for depression, and entitlement to service connection for incontinence have been recharacterized to reflect these diagnoses and testimony as is reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

Ischemic Heart Disease/Prostrate Cancer

The Veteran contends that his ischemic heart disease and prostate cancer are related to his exposure to herbicides during the Vietnam era.  The Veteran states that he was stationed at Korat Air Force base in Thailand, and that he worked on the flight line as a vehicle mechanic.  He indicated that he repaired the security forces vehicles on the perimeter on many occasions near herbicides, and that he was in an Agent Orange drift zone.  See Veteran's Statement in Support of Claim form, February 2013.  Specifically, he reported that the shop was near the perimeter and that he routinely drove the vehicles around the perimeter to test them after maintenance.  He stated that they would get out of the vehicle and crawl under them during test runs and that he would crawl around in the grass during these checks.  To support his claim, he submitted photographs of his location and the base perimeter. 

In August 2013, a Memorandum was received from the JSRRC (U.S. Army and Joint Services Records Research Center) Coordinator, which indicated that there was insufficient information available to corroborate herbicide exposure to send to the JSRRC, or to allow meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records.  However, the coordinator did not explain why the information was insufficient.  The coordinator stated:

The veteran stated that he was stationed at Korat RTAFB in the Vietnam Era.  He claimed he fixed vehicles around the perimeter of the base and slept in open sleeping quarters near the base perimeter.  Further efforts to research the veteran's information would not likely provide any verifiable supporting data.

The finding by the JSRRC Coordinator is inadequate, as the coordinator did not specify why further efforts for research information would be futile.  The coordinator merely stated that further efforts to research would not likely provide any verifiable supporting data; however, there is nothing in the record to indicate that that is the case.  The Veteran submitted photographs as has been noted, showing himself in locations which appear to be near the perimeter; as such there is no reason to conclude that further efforts of research would be futile.  Further development is required.

A new request should be submitted to the JSRRC to attempt to verify his claimed exposure in accordance with M21-1MR pt. IV subpt.ii.1.H.5.b., based on the information as provided by the Veteran.  If unable to verify exposure, the explanation should be clearly documented within the record.

Next, VA examinations are required with respect to the claims as listed below:
Prostate Cancer/Erectile Dysfunction/Incontinence

The Veteran is service-connected for prostatitis.  A clinical note from the Sunshine Canyon Family Healthcare received by VA in January 2018, noted that the Veteran's prostrate condition in 1975 may be related to his prostate cancer diagnosis, which was diagnosed in 2006.  It was also noted that his "prostate condition" of April 3, 1975, may also have resulted in other chronic conditions.  Notably, the Veteran received a radical prostatectomy for prostate cancer followed by radiation and hormone replacement therapy in March 2006, which appears to be what the examiner is referring to.  Also a physician from the Alaska Medical Specialties indicated that since the Veteran's prostate cancer treatment, the Veteran has experienced "gross hematuria . . ., erectile dysfunction and lower urinary tract symptoms."  These medical reports raise additional theories that must be explored.  Given such, remand is required in order to determine whether or not the Veteran's prostate cancer, erectile dysfunction, and incontinence are caused by or related to his service-connected prostatitis, as well as his erectile dysfunction and incontinence are related to his prostrate disability.

Depression

The Veteran was diagnosed with depression in 2006 and was given Zoloft.  Notably, in his Statement in Support of Claim form dated in February 2013, the Veteran indicates that his depression was due to his cancer.  As such, a VA examination is required in order to determine whether the Veteran's depression is related to his service-connected prostatitis or his prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the Veteran's treatment records from the Alaska Medical Specialties and the Sunshine Canyon Family Healthcare with respect to the Veteran's diagnosis and treatment for prostatitis and prostate cancer.  Obtain and associate with the record all the Veteran's VA treatment records since January 2018.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain these records.

2.  Additional development is required with respect to the Veteran's claim of exposure to Agent Orange as indicated below:

With Regard to Ischemic Heart Disease/Prostate Cancer

Refer the case to the JSRRC for research and verification of exposure to herbicides from January 1969 to February 1970, at Korat Air Force base in Thailand, to include whether the Veteran's vehicle maintenance duties, might have exposed him to herbicides.  The request should be accompanied by a copy of the Veteran's DD Form 214 and personnel records.  All attempts to verify such exposure and responses received should be documented in the claims file.  See M21-1MR IV.ii.1; see also M21-1, Part III, Subpart iii, 2.I.4.b, 

To develop the claim, the RO is requested to secure the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above has been completed, schedule an examination and assess the current residuals of the Veteran's prostate cancer.  Additionally, the examiner should address the following:  

With Regard to Prostate Cancer/Erectile Dysfunction/Incontinence

a.  Whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's prostate cancer had its onset during service or was otherwise causally or etiologically related to service, to include presumed exposure to herbicide agents (Agent Orange); and/or to include his service-connected prostatitis disorder. 

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that any current erectile dysfunction disorder had its onset during service or was otherwise causally or etiologically related to service, and in particular whether the erectile dysfunction was caused or aggravated (worsened beyond its natural progression), by the Veteran's treatment for prostate cancer treatment or prostatitis.  

c. Whether it is at least as likely as not (a probability of 50 percent or greater) that any current incontinence disorder had its onset during service or was otherwise causally or etiologically related to service, and in particular whether the incontinence was caused or aggravated by the Veteran's treatment for prostate cancer or prostatitis.




 
The examiner is requested to specifically address the medical statements from:

i) The Sunshine Canyon Family Healthcare, dated January 2, 2018, which noted that the Veteran's prostrate condition may be related to his prostate cancer diagnosis.

ii) The Alaska Medical Specialties, which notes that the Veteran treatment has caused gross hematuria, erectile dysfunction, and lower urinary tract symptoms.

With Regard to Depression

a. discuss whether the Veteran presently has depression and if so, whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's depression had its onset during service or was otherwise causally or etiologically related to service, to include whether his depression was caused or aggravated by his prostate cancer treatment or service-connected prostatitis.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  Implement corrective procedures if necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

